AMENDMENT NO. 2 TO THE
A.LPHARMA INC. SUPPLEMENTAL PENSION PLAN





The Alpharma Inc. Supplemental Pension Plan (the "Plan") is hereby amended
effective as of June 22, 2006, as follows:



1.    Section 4 of the Plan is hereby amended by deleting the first paragraph
thereof and replacing it with the following:

"While the Company expect to continue the Plan, the Company, acting through its
Board of Directors, must necessarily reserve and hereby does reserve the right
to amend the Plan from time to time, provided, that no amendment of the Plan may
cause the reduction or cessation of any benefits that were accrued as of the
date of such amendment and otherwise would be payable under the plan, but for
such amendment.



Notwithstanding the foregoing, the Board of Directors has delegated to the
executive management Benefits Committee the authority to adopt administrative
amendments to the Plan, provided, that such amendments do not involve a change
in the costs or liability of the Company or alter the benefits payable
thereunder. The Board of Directors has delegated to the Compensation Committee
the authority to adopt all other amendments to the Plan, provided, that such
amendments do not significantly increase or decrease benefit amounts, or are
required to be adopted by the Board of Directors under the Code or the
regulations thereunder. The Board of Directors retains the authority to adopt
amendments to the Plan that significantly increase or decrease benefit amounts,
or are required to be adopted by the Board of Directors under the Code or
regulations thereunder.



The Company, acting through its Board of Directors, may terminate the Plan at
any time, provided, that no such termination may cause the reduction or
cessation of any benefits that were accrued as of the date of such amendment and
otherwise would be payable under the plan, but for such amendment."



2.    Section 4 of the Plan is hereby amended by adding the phrase, "through its
Board of Directors", immediately after the term "Company" in the first sentence
thereof."

* * *

/s/ George P. Rose

October 23, 2006

______________

ALPHARMA INC.

DATE